Citation Nr: 9926757	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-02 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cardiovascular 
disability, to include as secondary to tobacco use in service 
or nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
cardiovascular disability to his period of active service, 
including in-service tobacco use or nicotine dependence.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
cardiovascular disability, to include as secondary to in-
service tobacco use or nicotine dependence, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is entitled to service connection 
for cardiovascular disability because it developed as a 
result of his tobacco use which began during active duty.  
The initial question before the Board is whether the veteran 
has satisfied his burden of submitting evidence of a well-
grounded claim for service connection under 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is a plausible 
claim, one that is meritorious on its own or capable of 
substantiation.  Grivois v. Brown, 6 Vet.App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must be denied.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service disease or injury.  Id.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

On July 22, 1998, the President signed the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C.A. § 1103).  This law prohibits service connection 
for death or disability resulting from an injury or 
disability due to in-service use of tobacco products by a 
veteran.  However, it applies only to claims filed after June 
9, 1998.  As the veteran in this case filed his claim in 
October 1993, the new law does not affect the disposition of 
this appeal.

In February 1993, VA General Counsel (VAGC) issued an opinion 
addressing when benefits may be awarded based upon in-service 
tobacco use.  VAGC indicated that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 58 
Fed. Reg. 42, 756 (1993).  In June 1993, VAGC clarified that 
its earlier opinion did not mean that service connection will 
be established for a disability related to tobacco use if the 
veteran smoked in service.  Rather, it means that any 
disability allegedly related to tobacco use that is not 
diagnosed until after service would not preclude 
establishment of service connection.  VAGC held that the 
veteran must demonstrate that the disability resulted from 
the use of tobacco during service, and that the adjudicator 
must take into consideration the possible effect of smoking 
before and after service.

In May 1997, VAGC issued an opinion addressing when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively: 
(1) whether nicotine dependence may be considered a 
disability for purposes of the laws governing veterans' 
benefits; (2) whether the veteran acquired a dependence on 
nicotine in service; and (3) whether the dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37, 954 (1997).

In a May 1997 Memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a well-grounded claim 
for service connection for cardiovascular disability due 
directly to in-service tobacco use or secondarily to nicotine 
dependence, the record must include competent medical 
evidence suggesting that the disability resulted from in-
service tobacco use, or that nicotine dependence was acquired 
or worsened during or as a result of service and that the 
nicotine dependence caused or contributed to the 
cardiovascular disability.  See Lathan v. Brown, 7 Vet.App. 
359, 365 (1995) (holding that, with respect to questions 
involving medical causation, credible medical evidence is 
required).

The veteran contends that he began smoking in service, while 
aboard a Navy ship, due to the easy accessibility of 
cigarettes.  The veteran's service medical records reflect 
that he was advised to decrease smoking in November 1943.  
Therefore, for purposes of determining whether the veteran's 
claim is well grounded, the Board accepts that the veteran 
began using tobacco in service.

The veteran further contends that his in-service tobacco use 
and nicotine dependence caused his current cardiovascular 
disabilities.  The service medical records contain no 
complaint, treatment, diagnosis, or indication of nicotine 
dependence or any cardiovascular disability.  

In July 1983 and February 1985 letters from C. Douglas 
Folger, M.D., confirmed that the veteran currently had severe 
essential hypertension, atherosclerotic peripheral vascular 
disease, and ischemic heart disease.  A February 1985 letter 
from Paul C. Houk, M.D., stated that the veteran had severe 
essential hypertension, severe atherosclerotic heart disease, 
and claudification of the lower extremities secondary to the 
atherosclerosis.  Both physicians identified the veteran's 
disabilities as manifesting during the 1970's and 1980's.  In 
support of his claim, the veteran has submitted a February 
1985 lay statement which described him as having vascular 
disease and high blood pressure, and a history of heart 
attacks.  In addition

A January 1986 letter from James H. Smith, M.D., stated that 
he had served as a pharmacist's mate aboard the same Navy 
ship as the veteran.  He remembered that the veteran had 
swelling and eczematoid of the right lower leg, which he 
believed was probably a phlebitis

VA outpatient records from 1993 to 1997 assessed the veteran 
with hypertension and peripheral vascular disease.  During VA 
examinations performed in March 1994 and November 1994, the 
veteran reported that he smoked one to one and one-half packs 
of cigarettes per day.  He was assessed with hypertension, 
arteriosclerosis, and history of myocardial infarctions.

After a review of the evidence, the Board finds that the 
veteran has not provided any competent medical evidence 
relating his current cardiovascular disabilities to his use 
of tobacco during service.  The Board observes that the 
medical evidence establishes that the veteran was not 
diagnosed with any form of cardiovascular disability until 
the mid 1970's, approximately thirty years following service.  
Moreover, the evidence suggests that the veteran presently 
uses tobacco and that he has used tobacco continuously for 
approximately 50 years since service.  While the medical 
evidence establishes that the veteran currently suffers from 
severe health problems, it does not relate any of those 
disabilities to the two or three years of in-service tobacco 
use.  Therefore, service connection on a direct basis is not 
warranted.

Furthermore, the veteran has not established that he became 
nicotine dependent during his period of active service, and 
that this dependency was the cause of his subsequent 
disabilities.  The record contains no diagnosis of nicotine 
dependency and no medical professional of record has related 
the veteran's current disabilities to a diagnosis of nicotine 
dependency.  Accordingly, service connection on a secondary 
basis is not warranted.  Finally, the Board cannot rely on 
the veteran's own statements to provide a medical nexus for 
either direct or secondary service connection, because such 
evidence cannot be established by lay testimony.  Brewer v. 
West, 11 Vet.App. 228, 234 (1998).

Inasmuch as the record contains no competent medical evidence 
linking the veteran's cardiovascular disability to his period 
of active service, the veteran's claim for service connection 
must be denied as not well grounded.  The Board is not aware 
of any relevant evidence that may exist or could be obtained, 
which, if true, would make the veteran's claim well grounded.  
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997).  
The Board does, however, view its discussion as sufficient to 
inform the veteran of the elements necessary to well ground 
his claim and to explain why his current attempt fails.  
Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).


ORDER

Service connection for cardiovascular disability, to include 
as secondary to in-service tobacco use or nicotine 
dependence, is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 

